               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JOSHUA J. MINIX

          Plaintiff,

v.                                      CIVIL ACTION NO. 1:19CV108
                                              (Judge Keeley)

CENTRAL SOURCE, LLC, ET AL.,

          Defendants.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 50]
       DENYING PLAINTIFF’S MOTION TO REMAND [DKT. NO. 32]



     On or about April 9, 2019, pro se plaintiff, Joshua J. Minix

(“Minix”), commenced this action by filing a complaint in the

Circuit Court of Preston County, West Virginia (Dkt. No. 1, at 9).

On May 15, 2019, defendant Progressive Casualty Insurance Company

filed a notice of removal pursuant to 28 U.S.C. §§ 1331, 1441, and

1446. The Court then provided Minix with a Notice of General

Guidelines for Appearing Pro Se in Federal Court (Dkt. Nos. 1, 2),

and referred the action to United States Magistrate Judge Michael

J. Aloi for initial screening and a report and recommendation

(“R&R”) regarding any motions filed in accordance with LR PL P 2

and 28 U.S.C. § 1915(e) (Dkt. No. 16). Minix then filed a motion to

remand on July 7, 2019 (Dkt. No. 32).

     Magistrate Judge Aloi recommended that the Court deny Minix’s

motion to remand (Dkt. No. 50), and specifically warned Minix that

failing to object to the recommendation would result in the waiver
MINIX V. CENTRAL SOURCE, LLC, ET AL.                            1:19CV108

      ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 50]
        DENYING PLAINTIFF’S MOTION TO REMAND [DKT. NO. 32]

of his right to appeal the ruling. Id. at 13. Green did not file

any objections to the R&R.1

      Consequently, finding no clear error, the Court ADOPTS the R&R

in its entirety (Dkt. No.50) and DENIES Minix’s motion to remand

for the reasons discussed in the R&R (Dkt. No. 32).

      It is so ORDERED.

      The Court DIRECTS the Clerk to transmit a copy of this order

to   the   pro   se   plaintiff   by   certified   mail,   return   receipt

requested, to his last known address and to counsel of record by

electronic means.

      Dated: September 9, 2019

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




1
   The failure to object to the R&R not only waives the appellate
rights in this matter, but also relieves the Court of any
obligation to conduct a de novo review of the issues presented. See
Thomas v. Arn, 474 U.S. 140, 148-153 (1985); Wells v. Shriners
Hosp., 109 F.3d 198, 199-200 (4th Cir. 1997).

                                       2
